Exhibit 10.2

 

Execution

 

GUARANTY AGREEMENT

 

This Guaranty Agreement (this “Guaranty”) is made as of the 27th day of May,
2015, by ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation (the
“Guarantor”), in favor of BANK OF AMERICA, N.A., a national banking association,
together with its successors and assigns, as administrative agent (in its
capacity as administrative agent, the “Agent”), for itself as a lender and for
the benefit of any other lenders which may from time to time become parties to
the Credit Agreement pursuant to the terms thereof (collectively, the
“Lenders”).

 

PRELIMINARY STATEMENTS

 

Agent, Lenders and ACRC LENDER B LLC, a Delaware limited liability company
(“Borrower”), have entered into that certain Bridge Loan Warehousing Credit and
Security Agreement, dated as of May 27, 2015 (herein called, as it may hereafter
be amended, modified, supplemented, restated, extended, or renewed and in effect
from time to time, the “Credit Agreement”), which Credit Agreement sets forth
the terms and conditions whereby the Lenders agree to make extensions of credit
(the “Loan”) to Borrower.

 

A condition precedent to Agent’s and Lenders’ entering into the Credit Agreement
and Lenders’ obligations to make the Loan to Borrower is Guarantor’s execution
and delivery to Agent and Lenders of this Guaranty.

 

The Loan is, or will be, evidenced by certain Promissory Notes, executed by
Borrower and payable to the order of each Lender in the aggregate principal face
amount of Fifty Million Dollars ($50,000,000.00) (such Promissory Notes, as may
hereafter be renewed, extended, supplemented, increased or modified and in
effect from time to time, and all other notes given in substitution therefor, or
in modification, renewal, or extension thereof, in whole or in part, are herein
called, the “Notes”).

 

Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Credit Agreement.  This Guaranty is one of the
Loan Documents described in the Credit Agreement.

 

STATEMENT OF AGREEMENTS

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and as a material inducement to Agent and each Lender to
enter into the Credit Agreement and make the Loan and otherwise extend credit to
Borrower, Guarantor hereby guarantees to Agent and each Lender the prompt and
full payment and performance of the indebtedness and obligations described below
in this Guaranty (collectively called the “Guaranteed Obligations”), this
Guaranty being upon the following terms and conditions:

 

1.             Guaranty of Payment.  Guarantor hereby unconditionally and
irrevocably guarantees to Agent and each Lender the punctual performance of all
Borrower’s Obligations under the Credit

 

1

--------------------------------------------------------------------------------


 

Agreement, including, without limitation, payment when due, whether by lapse of
time, by acceleration of maturity, or otherwise, of all principal, interest
(including interest accruing after maturity and after the commencement of any
bankruptcy or insolvency proceeding by or against Borrower, whether or not
allowed in such proceeding), prepayment premiums, fees, late charges, costs,
expenses, indemnification indebtedness, and other sums of money now or hereafter
due and owing, or which Borrower is obligated to pay, pursuant to (i) the terms
of the Notes, the Credit Agreement, or any other Loan Documents, and (ii) all
renewals, extensions, modifications, supplements, restatements or amendments of
such indebtedness, or any of the Loan Documents, or any part thereof (the
indebtedness described in clauses (i) and (ii) above in this Section 1 is herein
collectively called the “Indebtedness”).  The guaranty of Guarantor as set forth
in this Section 1 is a continuing guaranty of performance and payment and not a
guaranty of collection.

 

2.             Primary Liability of Guarantor.

 

(a)           This Guaranty is an absolute, irrevocable and unconditional
guaranty of payment and performance.  Guarantor shall be liable for the payment
and performance of the Guaranteed Obligations as a primary obligor.  This
Guaranty shall be effective as a waiver of, and Guarantor hereby expressly
waives, to the extent permitted by applicable law, any and all rights to which
Guarantor may otherwise have been entitled under any suretyship laws in effect
from time to time, including any right or privilege, whether existing under
statute, at law or in equity, to require Agent or any Lender to take prior
recourse or proceedings against any collateral, security or Person whatsoever.

 

(b)           Guarantor hereby agrees that in the event of any Event of Default,
Agent may, at its option, for itself or on behalf of any or all Lenders, proceed
directly and at once, against Guarantor hereunder, without presentment, protest,
notice of protest, further notice of nonpayment or of dishonor, default or
nonperformance, or notice of acceleration or of intent to accelerate, or any
other notice whatsoever, all such notices being hereby waived by Guarantor.  It
shall not be necessary for Agent, in order to enforce payment or performance by
Guarantor, first to institute suit or pursue or exhaust any rights or remedies
against Borrower or any other Person liable on such indebtedness or for such
performance, or to enforce any rights against any security given to secure such
indebtedness or performance, or to join Borrower or any other Person liable for
the payment or performance of the Guaranteed Obligations or any part thereof in
any action to enforce this Guaranty, or to resort to any other means of
obtaining payment or performance of the Guaranteed Obligations; provided,
however, that nothing herein contained shall prevent any Lender (to the extent
permitted to do so under the Credit Agreement) from suing on such Lender’s Note
or Agent from foreclosing upon the Collateral or any other collateral, or from
exercising any other rights thereunder or under any other Loan Document, and if
such foreclosure or other remedy is availed of, only the net proceeds therefrom,
after deduction of all charges and expenses of every kind and nature whatsoever,
shall be applied in reduction of the amount due on the Notes, and neither Agent
nor any Lender shall be required to institute or prosecute proceedings to
recover any deficiency as a condition of payment hereunder or enforcement
hereof.  At any sale of the Collateral or any other collateral given for the
Indebtedness or any part thereof, whether by foreclosure or otherwise, Agent or
any Lender may at its discretion purchase all or any part of the Collateral or
any other collateral so sold or offered for sale for its own account and may, in
payment of the amount bid therefor, deduct such amount

 

2

--------------------------------------------------------------------------------


 

from the balance due it pursuant to the terms of such Lender’s respective Note
and other Loan Documents.

 

(c)           Suit may be brought or demand may be made against Borrower or
against all parties who have signed this Guaranty or any other guaranty covering
all or any part of the Guaranteed Obligations, or against any one or more of
them, separately or together, without impairing the rights of Agent against the
Guarantor.  Any time that Agent is entitled to exercise its rights or remedies
hereunder, it may in its discretion elect to demand payment and/or performance. 
If Agent elects to demand performance, it shall at all times thereafter have the
right to demand payment until all of the Guaranteed Obligations have been paid
and performed in full.  If Agent elects to demand payment, it shall at all times
thereafter have the right to demand performance until all of the Guaranteed
Obligations have been paid and performed in full.

 

3.             Certain Agreements and Waivers by Guarantor.

 

(a)           Guarantor hereby agrees that neither Agent’s rights or remedies
nor Guarantor’s obligations under the terms of this Guaranty shall be released,
diminished, impaired, reduced or affected by any one or more of the following
events, actions, facts, or circumstances, and the liability of Guarantor under
this Guaranty shall be absolute, unconditional and irrevocable irrespective of:

 

(1)           any limitation on the liability of, or recourse against, any other
Person in any Loan Document or arising under any law;

 

(2)           any claim or defense that this Guaranty was made without
consideration or is not supported by adequate consideration or that the
obligations of Guarantor hereunder exceed or are more burdensome than those of
Borrower under the other Loan Documents;

 

(3)           the taking or accepting of any other security or guaranty for, or
right of recourse with respect to, any or all of the Guaranteed Obligations;

 

(4)           the operation of any statutes of limitation or other laws
regarding the limitation of actions, all of which are hereby waived as a defense
to any action or proceeding brought by Agent against Guarantor, to the fullest
extent permitted by law;

 

(5)           any homestead exemption or any other exemption that is waivable
under applicable law;

 

(6)           any release, surrender, abandonment, exchange, alteration, sale or
other disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, or any impairment of
Guarantor’s recourse against any Person or collateral;

 

(7)           whether express or by operation of law, any partial release of the
liability of Guarantor hereunder, or if one or more other guaranties are now or
hereafter obtained by

 

3

--------------------------------------------------------------------------------


 

Agent covering all or any part of the Guaranteed Obligations, any complete or
partial release of any one or more of such guarantors under any such other
guaranty, (except to the extent expressly so released) or any complete or
partial release of Borrower or any other Person liable, directly or indirectly,
for the payment or performance of any or all of the Guaranteed Obligations;

 

(8)           the insolvency, bankruptcy, dissolution, liquidation, termination
(other than a discharge as a result of a payment in full of the Guaranteed
Obligations and the termination of all Commitments under the Credit Agreement),
receivership, reorganization, merger, consolidation, change of form, structure
or ownership, sale of all assets, or lack of corporate, partnership or other
power of Borrower or any other Person at any time liable for the payment or
performance of any or all of the Guaranteed Obligations;

 

(9)           either with or without notice to or consent of Guarantor, any
renewal, extension, modification, supplement, subordination or rearrangement of
the terms of any or all of the Guaranteed Obligations and/or any of the Loan
Documents, including without limitation, material alterations of the terms of
payment (including changes in maturity date(s) and interest rate(s)) or
performance or any other terms thereof, or any waiver, termination, or release
of, or consent to departure from, any of the Loan Documents or any other
guaranty of any or all of the Guaranteed Obligations, or any adjustment,
indulgence, forbearance, or compromise that may be granted from time to time by
Agent or any Lender to Borrower, Guarantor, and/or any other Person at any time
liable for the payment or performance of any or all of the Guaranteed
Obligations;

 

(10)         any neglect, lack of diligence, delay, omission, failure, or
refusal of Agent to take or prosecute (or in taking or prosecuting) any action
for the collection or enforcement of any of the Guaranteed Obligations, or to
foreclose or take or prosecute any action to foreclose (or in foreclosing or
taking or prosecuting any action to foreclose) upon any security therefor, or to
exercise (or in exercising) any other right or power with respect to any
security therefor, or to take or prosecute (or in taking or prosecuting) any
action in connection with any Loan Document, or any failure to sell or otherwise
dispose of in a commercially reasonable manner any collateral securing any or
all of the Guaranteed Obligations;

 

(11)         any failure of Agent to notify Guarantor of any creation, renewal,
extension, rearrangement, modification, supplement, subordination, or assignment
of the Guaranteed Obligations or any part thereof, or of any Loan Document, or
of any release of or change in any security, or of the occurrence or existence
of any Default or Event of Default, or of any other action taken or refrained
from being taken by Agent against Borrower or any security or other recourse, or
of any new agreement between Agent, any Lender and Borrower, it being understood
that Agent shall not be required to give Guarantor any notice of any kind under
any circumstances with respect to or in connection with the Guaranteed
Obligations, any and all rights to notice Guarantor may have otherwise had being
hereby waived by Guarantor, and Guarantor shall be responsible for obtaining for
itself information regarding Borrower, including, but not limited to, any
changes in the business or financial condition of Borrower, and Guarantor
acknowledges and agrees that Agent shall have no duty to notify Guarantor of any
information which Agent or any Lender may have concerning Borrower;

 

4

--------------------------------------------------------------------------------


 

(12)         if for any reason Agent or any Lender is required to refund any
payment by Borrower to any other party liable for the payment or performance of
any or all of the Guaranteed Obligations or pay the amount thereof to someone
else;

 

(13)         the making of advances by Agent to protect its interest in any
collateral, preserve the value of any collateral or for the purpose of
performing any term or covenant contained in any of the Loan Documents;

 

(14)         the existence of any claim, counterclaim, set-off or other right
that Guarantor may at any time have against Borrower, Agent, any Lender, or any
other Person, whether or not arising in connection with this Guaranty, the Note,
the Credit Agreement or any other Loan Document;

 

(15)         the unenforceability of all or any part of the Guaranteed
Obligations against Borrower, whether because the Guaranteed Obligations exceed
the amount permitted by law or violate any usury law, or because the act of
creating the Guaranteed Obligations, or any part thereof, is ultra vires, or
because the officers or Persons creating the Guaranteed Obligations acted in
excess of their authority, or because of a lack of validity or enforceability of
or defect or deficiency in any of the Loan Documents, or because Borrower has
any valid defense, claim or offset with respect thereto (other than a defense of
payment and performance in full), or because Borrower’s obligation ceases to
exist by operation of law, or because of any other reason or circumstance (other
than a discharge by reason of payment and performance in full of the Guaranteed
Obligations and the termination of all Commitments under the Credit Agreement),
it being agreed that Guarantor shall remain liable hereon regardless of whether
Borrower or any other Person be found not liable on the Guaranteed Obligations,
or any part thereof, for any reason (and regardless of any joinder of Borrower
or any other party in any action to obtain payment or performance of any or all
of the Guaranteed Obligations);

 

(16)         any order, ruling or plan of reorganization emanating from
proceedings under Title 11 of the United States Code with respect to Borrower or
any other Person, including any extension, reduction, composition, or other
alteration of the Guaranteed Obligations, whether or not consented to by Agent
or any Lender, or any action taken or omitted by Agent or any Lender in any such
proceedings, including any election to have Agent’s or any Lender’s claim
allowed as being secured, partially secured or unsecured, any extension of
credit by Agent or any Lender in any such proceedings or the taking and holding
by Agent or any Lender of any security for any such extension of credit;

 

(17)         any other condition, event, omission, action or inaction that would
in the absence of this paragraph result in the release or discharge of the
Guarantor from the performance or observance of any obligation, covenant or
agreement contained in this Guaranty or any other agreement;

 

(18)         any early termination of any of the Guaranteed Obligations (other
than due to payment and performance in full and termination of all Commitments
under the Credit Agreement); or

 

5

--------------------------------------------------------------------------------


 

(19)         Agent’s enforcement or forbearance from enforcement of the
Guaranteed Obligations on a net or gross basis.

 

(b)           In the event any payment by Borrower or any other Person to Agent
or any Lender is held to constitute a preference, fraudulent transfer or other
voidable payment under any bankruptcy, insolvency or similar law, or if for any
other reason Agent or any Lender is required to refund such payment or pay the
amount thereof to any other party, such payment by Borrower or any other party
to Lender shall not constitute a release of Guarantor from any liability
hereunder, and this Guaranty shall continue to be effective or shall be
reinstated (notwithstanding any prior release, surrender or discharge by Agent
of this Guaranty or of Guarantor), as the case may be, with respect to, and this
Guaranty shall apply to, any and all amounts so refunded by Agent or any Lender
or paid by Agent or any Lender to Borrower or any other Person (which amounts
shall constitute part of the Guaranteed Obligations), and any interest paid by
Agent or any Lender and any attorneys’ fees, costs and expenses paid or incurred
by Agent or any Lender in connection with any such event.

 

(c)           It is the intent of Guarantor and Agent and each Lender that the
obligations and liabilities of Guarantor hereunder are absolute, irrevocable and
unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully and finally paid and performed, and not subject to refund
or disgorgement, the obligations and liabilities of Guarantor hereunder shall
not be discharged or released, in whole or in part, by any act or occurrence
that might, but for the provisions of this Guaranty, be deemed a legal or
equitable discharge or release of a guarantor. Agent shall be entitled to
continue to hold this Guaranty in its possession for a period of ninety one (91)
days from the date the Guaranteed Obligations are paid and performed in full and
all Commitments are terminated under the Credit Agreement, and for so long
thereafter as may be necessary to enforce any obligation of Guarantor hereunder
and/or to exercise any right or remedy of Agent hereunder.

 

(d)           Guarantor’s obligations shall not be affected, impaired, lessened
or released by loans, credits or other financial accommodations now existing or
hereafter advanced by Agent or any Lender to Borrower in excess of the
Guaranteed Obligations.  All payments, repayments and prepayments of the Loan,
whether voluntary or involuntary, received by Agent or any Lender from Borrower,
any other Person or any other source (other than from Guarantor pursuant to a
demand by Agent hereunder), and any amounts realized from any collateral for the
Loan, shall be deemed to be applied first to any portion of the Loan which is
not covered by this Guaranty, and last to the Guaranteed Obligations, and this
Guaranty shall bind Guarantor to the extent of any Guaranteed Obligations that
may remain owing to Agent or any Lender.  Agent shall have the right to apply
any sums paid by Guarantor to any portion of the Loan in Agent’s sole and
absolute discretion.

 

(e)           If acceleration of the time for payment of any amount payable by
Borrower under the Notes, the Credit Agreement, or any other Loan Document is
stayed or delayed by any law or tribunal, all such amounts shall nonetheless be
payable by Guarantor on demand by Agent.

 

4.             Subordination.  If, for any reason whatsoever, Borrower is now or
hereafter becomes indebted to Guarantor:

 

6

--------------------------------------------------------------------------------


 

(a)           such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing such indebtedness shall, at all times, be subordinate in all
respects to the Guaranteed Obligations and to all liens, security interests and
rights now or hereafter existing to secure the Guaranteed Obligations.

 

(b)           Guarantor shall not be entitled to enforce or receive payment,
directly or indirectly, of any such indebtedness of Borrower to Guarantor until
the Guaranteed Obligations have been fully and finally paid and performed.

 

(c)           In the event of receivership, bankruptcy, reorganization,
arrangement or other debtor relief or insolvency proceedings involving Borrower
as debtor, Agent shall have the right to prove its and each Lender’s claim in
any such proceeding so as to establish its rights hereunder and shall have the
right to receive directly from the receiver, trustee or other custodian (whether
or not a Default or Event of Default shall have occurred or be continuing under
any of the Loan Documents), dividends and payments that are payable upon any
obligation of Borrower to Guarantor now existing or hereafter arising, and to
have all benefits of any security therefor, until the Guaranteed Obligations
have been fully and finally paid and performed.  If, notwithstanding the
foregoing provisions, Guarantor should receive any payment, claim or
distribution that is prohibited as provided above in this Section 4, Guarantor
shall pay the same to Agent immediately, Guarantor hereby agreeing that it shall
receive the payment, claim or distribution in trust for Agent and shall have
absolutely no dominion over the same except to pay it immediately to Agent.

 

(d)           Upon request of Agent, Guarantor shall promptly execute such
documents and perform such acts as Agent may require from time to time to permit
or facilitate the exercise of Agent’s rights under this Section 4.

 

5.             Other Liability of Guarantor or Borrower.  If Guarantor is or
becomes liable, by endorsement or otherwise, for any indebtedness owing by
Borrower to Agent or any Lender other than under this Guaranty, such liability
shall not be in any manner impaired or affected hereby, and the rights of Agent
hereunder shall be cumulative of any and all other rights that Agent may have
against Guarantor.  If Borrower is or becomes indebted to Agent or any Lender
for any indebtedness other than or in excess of the Guaranteed Obligations, any
payment received or recovery realized upon such other indebtedness of Borrower
to Agent or such Lender may be applied to such other indebtedness.  This
Guaranty is independent of (and shall not be limited by) any other guaranty now
existing or hereafter given.  Further, Guarantor’s liability under this Guaranty
is in addition to any and all other liability Guarantor may have in any other
capacity, including, if applicable, its capacity as a general partner.

 

6.             Agent and Lender Assigns; Disclosure of Information.  This
Guaranty is for the benefit of Agent, each Lender and each of their respective
successors and assigns, and in the event of an assignment of the Guaranteed
Obligations, or any part thereof, the rights and benefits hereunder, to the
extent applicable to the Guaranteed Obligations so assigned, may be transferred
with such Guaranteed Obligations.  Guarantor waives notice of any transfer or
assignment of the Guaranteed Obligations, or any part thereof, and agrees that
failure to give notice of any such transfer or assignment will not affect the
liabilities of Guarantor hereunder.  Agent and each Lender may sell or offer to
sell the Loan or interests therein to one or more Assignees or

 

7

--------------------------------------------------------------------------------


 

Participants.  Guarantor shall execute, acknowledge and deliver any and all
instruments reasonably requested by Agent in connection therewith, and to the
extent, if any, specified in any such assignment or participation, such
Assignee(s) or Participant(s) shall have the same rights and benefits with
respect to the Loan Documents as the assignor or the party granting the
participation.  Agent may disclose to any such Assignee or Participant or
prospective Assignee or Participant, to Agent’s or any Lender’s affiliates,
including, without limitation, Bank of America Merrill Lynch, to any regulatory
body having jurisdiction over any of them and to any other parties as necessary
or appropriate in Agent’s reasonable judgment, any information Agent now has or
hereafter obtains pertaining to the Guaranteed Obligations, this Guaranty, or
Guarantor, including information regarding any security for the Guaranteed
Obligations or for this Guaranty, and/or credit or other information on
Guarantor and/or any other Person liable, directly or indirectly, for any part
of the Guaranteed Obligations.

 

7.             Binding Effect.  This Guaranty is binding not only on Guarantor,
but also on Guarantor’s successors and assigns.

 

8.             Governing Law; Forum; Consent to Jurisdiction.  The validity,
enforcement, and interpretation of this Guaranty, shall for all purposes be
governed by and construed in accordance with the law of the State of New York
(including Sections 5-1401 and 5-1402 of the general obligations law, but
otherwise without regard to its conflicts of law rules), and is intended to be
performed in accordance with, and only to the extent permitted by, such laws. 
All obligations of Guarantor hereunder are payable and performable at the place
or places where the Guaranteed Obligations are payable and performable. 
Guarantor hereby irrevocably submits generally and unconditionally for Guarantor
and in respect of Guarantor’s property to the nonexclusive jurisdiction of any
state court, or any United States federal court, sitting in the state specified
in the first sentence of this Section 8 and to the jurisdiction of any state or
United States federal court sitting in such state, over any suit, action or
proceeding arising out of or relating to this Guaranty or the Guaranteed
Obligations.  Guarantor hereby irrevocably waives, to the fullest extent
permitted by law, any objection that Guarantor may now or hereafter have to the
laying of venue in any such court and any claim that any such court is an
inconvenient forum.  Final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon Guarantor and may
be enforced in any court in which Guarantor is subject to jurisdiction. 
Guarantor hereby agrees and consents that, in addition to any methods of service
of process provided for under applicable law, all service of process in any such
suit, action or proceeding in any state court, or any United States federal
court, sitting in the state specified in the first sentence of this Section 8
may be made by certified or registered mail, return receipt requested, directed
to Guarantor at the address set forth at the end of this Guaranty, or at a
subsequent address of which Agent receives actual notice from Guarantor in
accordance with the notice provisions hereof, and service so made shall be
complete five (5) days after the same shall have been so mailed.  Nothing herein
shall affect the right of Agent to serve process in any manner permitted by law
or limit the right of Agent to bring proceedings against Guarantor in any other
court or jurisdiction.  The authority and power to appear for and enter judgment
against the Guarantor shall not be exhausted by one or more exercises thereof or
by any imperfect exercise thereof and shall not be extinguished by any judgment
entered pursuant thereto.  Such authority may be exercised on one or more
occasions or from time to time in the same or different jurisdiction as often as
the Agent shall deem necessary and desirable.

 

8

--------------------------------------------------------------------------------


 

9.             Invalidity of Certain Provisions.  If any provision of this
Guaranty or the application thereof to any Person or circumstance shall, for any
reason and to any extent, be declared to be invalid or unenforceable, neither
the remaining provisions of this Guaranty nor the application of such provision
to any other Person or circumstance shall be affected thereby, and the remaining
provisions of this Guaranty, or the applicability of such provision to other
Persons or circumstances, as applicable, shall remain in effect and be
enforceable to the maximum extent permitted by applicable law.

 

10.          Attorneys’ Fees and Costs of Collection.  Guarantor shall pay on
demand all reasonable attorneys’ fees and all other costs and expenses incurred
by Agent in the enforcement of or preservation of Agent’s rights under this
Guaranty including, without limitation, all reasonable attorneys’ fees and
expenses, investigation costs, and all court costs, whether or not suit is filed
hereon, or whether at maturity or by acceleration, or whether before or after
maturity, or whether in connection with bankruptcy, insolvency or appeal, or
whether in connection with the collection and enforcement of this Guaranty
against any other Guarantor, if there be more than one.  Guarantor agrees to pay
interest on any expenses or other sums due to Agent under this Section 10 that
are not paid when due, at a rate per annum equal to the interest rate applicable
to the Loan upon an Event of Default.  Guarantor’s obligations and liabilities
under this Section 10 shall survive any payment or discharge in full of the
Guaranteed Obligations.  All such fees, costs and expenses incurred by Agent
shall constitute a portion of the Guaranteed Obligations hereunder, shall be
subject to the provisions hereof with respect to the Guaranteed Obligations, and
shall be payable by Guarantor on demand by Agent.

 

11.          Payments.  All sums payable under this Guaranty shall be paid in
lawful money of the United States of America that at the time of payment is
legal tender for the payment of public and private debts.

 

12.          No Usury; Controlling Agreement.  It is not the intention of Agent
or Guarantor to obligate Guarantor to pay interest in excess of that lawfully
permitted to be paid by Guarantor under applicable law.  Should it be determined
that any portion of the Guaranteed Obligations or any other amount payable by
Guarantor under this Guaranty constitutes interest in excess of the maximum
amount of interest that Guarantor, in Guarantor’s capacity as guarantor, may
lawfully be required to pay under applicable law, the obligation of Guarantor to
pay such interest shall automatically be limited to the payment thereof in the
maximum amount so permitted under applicable law.  The provisions of this
Section 12 shall override and control all other provisions of this Guaranty and
of any other agreement between Guarantor and Agent.

 

13.          Representations and Warranties of Guarantor.  Guarantor hereby
represents, warrants, and covenants, as of the date hereof and, except to the
extent relating to a specific date or as otherwise contemplated and permitted
hereunder, as of the date of each Warehousing Advance Request and as of the
making of each Warehousing Advance, that:

 

(a)           Guarantor has a financial interest in Borrower and will derive a
material and substantial benefit, directly or indirectly, from the making of the
Loan to Borrower and from the making of this Guaranty by Guarantor;

 

9

--------------------------------------------------------------------------------


 

(b)           this Guaranty is duly authorized and valid, and is binding upon
and enforceable against Guarantor in accordance with its terms, except as
enforceability may be limited by applicable insolvency, bankruptcy or other Laws
affecting creditors’ rights generally, or general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law;

 

(c)           Guarantor is not, and the execution, delivery and performance by
Guarantor of this Guaranty will not cause Guarantor to be, in violation of or in
default with respect to any law or in default (or at risk of acceleration of
indebtedness) under any agreement or restriction by which Guarantor is bound or
affected, which violation or default would reasonably be expected to result in a
Material Adverse Effect;

 

(d)           Guarantor is duly organized, validly existing, and in good
standing under the laws of the state of its organization, and has full power and
authority to enter into and perform this Guaranty;

 

(e)           after giving effect to this Guaranty, Guarantor is Solvent, is not
engaged or about to engage in any business or a transaction for which Guarantor
has unreasonably small capital, and does not intend to incur or believe that it
will incur debts that will be beyond its ability to pay as such debts mature;

 

(f)            Agent has no duty at any time to investigate or inform Guarantor
of the financial or business condition or affairs of Borrower or any change
therein, and Guarantor will keep fully apprised of Borrower’s financial and
business condition;

 

(g)           Guarantor acknowledges and agrees that Guarantor may be required
to pay and perform the Guaranteed Obligations in full without assistance or
support from Borrower or any other Person;

 

(h)           Guarantor has read and fully understands the provisions contained
in the Note, the Credit Agreement, and the other Loan Documents; and

 

(i)            without limiting the foregoing, each representation and warranty
made in the Credit Agreement with respect to Guarantor is hereby incorporated
herein by reference as if made directly by the Guarantor therein, is true and
correct in all material respects and does not omit any material information
required to make such representation or warranty not materially misleading in
light of the circumstances and contexts made.

 

Guarantor’s representations and warranties are a material inducement to Agent
and each Lender to enter into the other Loan Documents and shall survive the
execution hereof and any bankruptcy, foreclosure, transfer of security or other
event affecting Borrower, Guarantor, any other party, or any security for all or
any part of the Guaranteed Obligations.

 

14.          Certain Covenants and Agreements of Guarantors.  Guarantor hereby
covenants and agrees that (a) all financial statements hereafter furnished to
Agent by Guarantor pursuant to Section 7.1 of the Credit Agreement fairly
present in all material respects the financial condition and results of
operations of Guarantor and Guarantor’s Consolidated Group in accordance with
GAAP, consistently applied, as at the end of, and for, such period (subject to
normal year-end

 

10

--------------------------------------------------------------------------------


 

adjustments which shall not be material); and (b) Guarantor will comply with all
covenants in the Credit Agreement applicable to Guarantor, including, without
limitation, pursuant to Section 7.1 thereof with respect to the delivery of
financial statements and Section 7.8 thereof with respect to financial
covenants.

 

15.          Notices.  All notices, requests, consents, demands and other
communications required or which any party desires to give hereunder or under
any other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service, or by registered or certified United States mail, postage
prepaid, addressed to the party to whom directed at the addresses specified in
this Guaranty (unless changed by similar notice in writing given by the
particular party whose address is to be changed) or by facsimile.  Any such
notice or communication shall be deemed to have been given either at the time of
personal delivery or, in the case of courier or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of facsimile, upon receipt on a Business Day during the recipient’s
customary business hours (and otherwise  on the next Business Day at the opening
of business of the recipient); provided that, service of a notice required by
any applicable statute shall be considered complete when the requirements of
that statute are met.  Notwithstanding the foregoing, no notice of change of
address shall be effective except upon actual receipt.  This Section 15 shall
not be construed in any way to affect or impair any waiver of notice or demand
provided in this Guaranty or in any other Loan Document or to require giving of
notice or demand to or upon any Person in any situation or for any reason.

 

16.          Cumulative Rights.  The exercise by Agent of any right or remedy
hereunder or under any other Loan Document, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy. 
Agent shall have all rights, remedies and recourses afforded to Agent by reason
of this Guaranty or any other Loan Document or by law or equity or otherwise,
and the same (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Guarantor or others obligated
for the Guaranteed Obligations, or any part thereof, or against any one or more
of them, or against any security or otherwise, at the sole and absolute
discretion of Agent, (c) may be exercised as often as occasion therefor shall
arise, it being agreed by Guarantor that the exercise of, discontinuance of the
exercise of or failure to exercise any of such rights, remedies, or recourses
shall in no event be construed as a waiver or release thereof or of any other
right, remedy, or recourse, and (d) are intended to be, and shall be,
nonexclusive.  No waiver of any default on the part of Guarantor or of any
breach of any of the provisions of this Guaranty or of any other document shall
be considered a waiver of any other or subsequent default or breach, and no
delay or omission in exercising or enforcing the rights and powers granted
herein or in any other document shall be construed as a waiver of such rights
and powers, and no exercise or enforcement of any rights or powers hereunder or
under any other document shall be held to exhaust such rights and powers, and
every such right and power may be exercised from time to time.  The granting of
any consent, approval or waiver by Agent shall be limited to the specific
instance and purpose therefor and shall not constitute consent or approval in
any other instance or for any other purpose.  No notice to or demand on
Guarantor in any case shall of itself entitle Guarantor to any other or further
notice or demand in similar or other circumstances.  No provision of this
Guaranty or any right, remedy or recourse of Agent with respect hereto, or any
default or breach,

 

11

--------------------------------------------------------------------------------


 

can be waived, nor can this Guaranty or Guarantor be released or discharged in
any way or to any extent, except specifically in each case by a writing intended
for that purpose (and which refers specifically to this Guaranty) executed, and
delivered to Guarantor, by Agent.

 

17.          Term of Guaranty.  This Guaranty shall continue in effect until all
of the Guaranteed Obligations and all of the obligations of Guarantor to Agent
and to each Lender under this Guaranty are fully and finally paid, performed and
discharged and are not subject to any bankruptcy preference period or any other
disgorgement, including, without limitation, subsequent to, and notwithstanding,
any return of the Guaranty to the Guarantor.

 

18.          Subrogation.  Notwithstanding anything to the contrary contained
herein, Guarantor shall not have any right of subrogation in or under any of the
Loan Documents or any right to participate in any way therein, or in any right,
title or interest in and to any security or right of recourse for the
Indebtedness  and/or the Guaranteed Obligations or any right to reimbursement,
exoneration, contribution, indemnification or any similar rights, until the
Indebtedness and the Guaranteed Obligations have been fully and finally paid,
performed and all Commitments have been terminated under the Credit Agreement,
and Guarantor hereby waives all of such rights.  This waiver is given to induce
Agent and each Lender to enter into the Credit Agreement and each Lender to make
the Loan to Borrower.

 

19.          Further Assurances.  Guarantor at Guarantor’s expense will promptly
execute and deliver to Agent upon Agent’s reasonable request all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the agreements of Guarantor under this Guaranty.

 

20.          No Fiduciary Relationship.  The relationships between Agent and
each Lender, and Guarantor, are solely that of creditor and guarantor.  Neither
Agent nor any Lender has any fiduciary or other special relationship with or
duty to Guarantor and none is created hereby or may be inferred from any course
of dealing or act or omission of Agent or any Lender.

 

21.          Interpretation.  The term “Agent” shall be deemed to include any
subsequent Administrative Agent under the Credit Agreement.  The term “Lender”
shall be deemed to include any subsequent holder(s) of any Note.  Whenever the
context of any provisions hereof shall require it, words in the singular shall
include the plural, words in the plural shall include the singular, and pronouns
of any gender shall include the other gender.  Captions and headings in the Loan
Documents are for convenience only and shall not affect the construction of the
Loan Documents.  All references in this Guaranty to Schedules, Articles,
Sections, Subsections, paragraphs and subparagraphs refer to the respective
subdivisions of this Guaranty, unless such reference specifically identifies
another document.  The terms “herein”, “hereof”, “hereto”, “hereunder” and
similar terms refer to this Guaranty and not to any particular Section or
subsection of this Guaranty.  The terms “include” and “including” shall be
interpreted as if followed by the words “without limitation”.  All references in
this Guaranty to sums denominated in dollars or with the symbol “$” refer to the
lawful currency of the United States of America.

 

22.          Time of Essence.  Time shall be of the essence in this Guaranty
with respect to all of Guarantor’s obligations hereunder.

 

12

--------------------------------------------------------------------------------


 

23.          Counterparts.  This Guaranty may be executed in multiple
counterparts, each of which, for all purposes, shall be deemed an original, and
all of which taken together shall constitute but one and the same agreement.

 

24.          Entire Agreement.  This Guaranty embodies the entire agreement of
Guarantor with respect to the guaranty by Guarantor of the Guaranteed
Obligations.  No condition or conditions precedent to the effectiveness of this
Guaranty exist.  This Guaranty shall be effective upon execution by Guarantor
and delivery to Agent.  This Guaranty may not be modified, amended or superseded
except in a writing signed by Agent and Guarantor referencing this Guaranty by
its date and specifically identifying the portions hereof that are to be
modified, amended or superseded.

 

25.          Discharge of Guaranty.    At such time as there has been a
discharge in full of the Guaranteed Obligations and all Commitments have been
terminated under the Credit Agreement, this Guaranty and all obligations (other
than those expressly stated to survive such termination) of Agent and Guarantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party.  At the request of Guarantor following any such
termination, the Agent shall execute and deliver to Guarantor such documents as
Guarantor shall reasonably request to evidence such termination.

 

26.          WAIVER OF JURY TRIAL.  GUARANTOR WAIVES TRIAL BY JURY IN RESPECT OF
ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY LEGAL
PROCEEDING OR OTHER ANY ACTION WITH RESPECT TO ANY SUCH DISPUTE.  THIS WAIVER IS
KNOWINGLY, WILLINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY GUARANTOR, AND
GUARANTOR HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN
MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY
WAY MODIFY OR NULLIFY ITS EFFECT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE PARTIES ENTERING INTO THE LOAN DOCUMENTS.  GUARANTOR AND AGENT ARE EACH
HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION 26 IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL.  GUARANTOR FURTHER REPRESENTS
AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS GUARANTY AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[Remainder of page intentionally left blank; signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guranty as of
the date first written above.

 

 

GUARANTOR:

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION

 

 

 

By:

/s/ Anton Feingold

 

Name: Anton Feingold

 

Title: Vice President

 

 

Address of Guarantor:

One North Wacker Drive, 48th Floor

Chicago, IL 60606

Fax No.:

 

Address of Agent:

Bank of America, N.A.

225 Franklin Street

Mail stop:  MA1-225-02-04, 2nd Floor

Boston, Massachusetts 02110

Attention:  Mr. Andrew Blomstedt, Vice President

Fax No.: (617) 346-3491

 

[Signature page to Guaranty Agreement]

 

--------------------------------------------------------------------------------